Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-197306, 333-189873, 333-181544, 333-160736, and 333-125162) and Form S-8 (Nos. 333-197305, 333-159540, 333-189871, 333-142299, 333-133518, 333-174212, and 333-201320) of Rentech, Inc. of our report dated March15, 2016 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Los Angeles, California
